  Case 3:20-cv-00185-JPG Document 8 Filed 07/29/20 Page 1 of 6 Page ID #19




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICHAEL A. PIERCE, #91497,                       )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 20-cv-00185-JPG
                                                  )
 GRANITE CITY POLICE DEPT.                        )
 AND JOHN DOE 1,                                  )
                                                  )
               Defendants.                        )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Michael Pierce, a detainee at Madison County Jail, brings this civil rights action

pursuant to 42 U.S.C. § 1983. (Doc. 1). In the Complaint, Plaintiff claims that Granite City Police

Department and Officer John Doe 1 violated his rights under federal and state law while

conducting a routine traffic stop of Plaintiff during a late night bike ride through the city in

January 2020. (Id. at 1-3). He now faces criminal charges for the events that transpired. (Id. at

1) (citing Case No. 2020-CF-328). Plaintiff seeks money damages from Granite City Police

Department and Officer Doe 1. (Id.).

       The Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Section 1915A requires the Court to screen prisoner Complaints and filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous

or malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                1
     Case 3:20-cv-00185-JPG Document 8 Filed 07/29/20 Page 2 of 6 Page ID #20




                                                The Complaint

          Plaintiff sets forth the following allegations in the Complaint (Doc. 1, pp. 1-3): Granite

City Police Department and Granite City Officer John Doe 1 violated Plaintiff’s rights under

federal and state law by stopping him and searching him for weapons in January 2020. (Id. at 2).

At the time, Plaintiff and a friend (Don Thornberry)1 were riding their bicycles through the city at

11:30 p.m. Officer Doe 1 stopped Plaintiff and Thornberry for failing to display a headlamp or

light while riding their bikes at night. The officer requested Plaintiff’s identification, but Plaintiff

said he had none. The officer then took Plaintiff’s and Thornberry’s information and asked another

officer to review records for any outstanding warrants. While awaiting a response, Officer Doe 1

frisked Thornberry and searched Plaintiff for weapons. Plaintiff claims that the officer lacked

probable cause when doing so. He challenges the weapons search under the Fourth and/or

Fourteenth Amendments of the United States Constitution. He also brings numerous claims under

Illinois state constitutional and tort law. (Id.).

          Based on the allegations, the Court finds it convenient to organize the pro se Complaint

into the following enumerated Counts:

          Count 1:         Fourth and/or Fourteenth Amendment claim against Defendants for the
                           unlawful stop of Plaintiff in Granite City in January 2020.

          Count 2:         Fourth and/or Fourteenth Amendment claim against Defendants for the
                           unlawful search of Plaintiff in Granite City in January 2020.

          Count 3:         Second Amendment claim under the Constitution of the State of Illinois for
                           the unlawful stop of Plaintiff in Granite City in January 2020.

          Count 4:         Sixth Amendment claim under the Constitution of the State of Illinois for
                           the unlawful weapons search of Plaintiff in Granite City in January 2020.

          Count 5:         Malicious prosecution claim against Defendants under Illinois state law.



1
    Don Thornberry is not a party to this action, and Plaintiff cannot assert any claims on behalf of his.

                                                        2
    Case 3:20-cv-00185-JPG Document 8 Filed 07/29/20 Page 3 of 6 Page ID #21




        Count 6:         False imprisonment claim against Defendants under Illinois state law.

        Count 7:         Failure-to-train claim against Defendants under Illinois state law.

Any claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice under Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                Discussion

                                             Counts 1 and 2

        The Fourth Amendment prohibits unreasonable searches and seizures and is made

applicable to the States through the Fourteenth Amendment. Terry v. Ohio, 392 U.S. 1, 31 (1968)

(citing Mapp v. Ohio, 367 U.S. 643 (1961)). District courts faced with Fourth Amendment claims

filed by an arrestee or pretrial detainee must consider whether a judgment in Plaintiff’s favor in

the Section 1983 action would necessarily imply the invalidity of the conviction or sentence and,

if so, the claim must be dismissed unless the conviction or sentence has been invalidated. Heck v.

Humphrey, 512 U.S. 477, 487 (1994). Heck extends to pending criminal cases. Washington v.

Summerville, 127 F.3d 552, 556 (7th Cir. 1997) (citing Smith v. Holtz, 87 F.3d 108, 112-13 (3d

Cir.), cert. denied, 519 U.S. 1041 (1996)). Heck appears to pose no bar to Counts 1 and 2.2

        However, these claims are nevertheless subject to dismissal for failure to state a claim for

relief against Defendants. The Fourth Amendment does not prohibit an officer from conducting

an investigatory stop of an individual when the officer has reasonable suspicion that a crime has

occurred. D.Z. v. Buell, 796 F.3d 749, 754 (7th Cir. 2015) (citing Terry, 392 U.S. at 31). These

stops, often referred to as Terry stops, are permissible as long as an officer has “a reasonable



2
  See Copus v. City of Edgerton, 151 F.3d 646, 648-49 (7th Cir. 1998) (noting that it is possible for a person
to be properly convicted, even if he was unlawfully arrested or his home unlawfully searched). See also
Washington, 127 F.3d at 556 (citing Booker v. Ward, 94 F.3d 152 (7th Cir. 1996) (like other Fourth
Amendment claims, a wrongful arrest claim “does not inevitably undermine a conviction because a plaintiff
can wage a successful wrongful arrest claim and still have a perfectly valid conviction.”)).

                                                      3
  Case 3:20-cv-00185-JPG Document 8 Filed 07/29/20 Page 4 of 6 Page ID #22




articulable suspicion that criminal activity is afoot.” See Buell, 796 F.3d at 754 (citing United

States v. Riley, 493 F.3d 803, 808 (7th Cir. 2007) (quoting United States v. Lawshea, 461 F.3d

857, 859 (7th Cir. 2006)). See also Terry v. Ohio, 392 U.S. at 31. The requisite level of suspicion

is less than probable cause. United States v. Sokolow, 490 U.S. 1, 7 (1989). Even minor traffic

violations justify an officer’s decision to conduct an investigatory stop. See, e.g., Delaware v.

Prouse, 440 U.S. 648, 649 (1979); Madison v. City of Evansville, 2015 WL 9455670, at *9 (S.D.

Ind. 2015) (cyclist’s failure to stop at stop sign justified officer’s decision to conduct investigatory

stop). Plaintiff’s decision to ride his bicycle at night without a headlamp or headlight is sufficient

to warrant a stop. Moreover, questions concerning a plaintiff’s identity are typically considered

routine and accepted parts of a Terry stop. See Hiibel v. Sixth Judicial Dist. Court of Nevada,

Humboldt Cnty., 542 U.S. 177, 185 (2004) (citing cases) (“In the ordinary course a police officer

is free to ask a person for identification without implicating the Fourth Amendment.”). The

subsequent search of Plaintiff for weapons, mentioned only in passing in the Complaint, does not

raise constitutional concerns at this point. Plaintiff’s factual allegations fall short of stating any

Fourth Amendment claim against Officer John Doe 1 under the standard set forth in Twombly.

They also support no claim upon which relief may be granted. See Terry, 392 U.S. at 30 (police

officer who suspected defendant was planning daytime robbery and conducted a pat down search

of his outer clothing that did not involve placement of hands inside pockets or under the surface

of suspect’s garments until discovery of weapon did not violate Fourth Amendment).

                                         Counts 3 through 7

        The Court’s jurisdiction over Plaintiff’s state law claims in Counts 3, 4, 5, 6, and 7 is

conferred by 28 U.S.C. § 1367, which authorizes a district court to exercise supplemental

jurisdiction over state law claims when the state claims “are so related to [the federal claims] that



                                                   4
  Case 3:20-cv-00185-JPG Document 8 Filed 07/29/20 Page 5 of 6 Page ID #23




they form part of the same case or controversy under Article III of the United States Constitution.”

28 U.S.C. § 1367(a). When a district court dismisses all claims over which it has original

jurisdiction, however, the district court has discretion to either retain jurisdiction over the

supplemental claims or dismiss them. 28 U.S.C. § 1367(c)(3); Kennedy v. Schoenberg, Fisher &

Newman, Ltd., 140 F.3d 716, 717 (7th Cir.), cert. denied, 525 U.S. 870 (1998). The general rule

is to dismiss the pendent state law claims. See 28 U.S.C. § 1367(c)(2), (3); Carnegie-Mellon Univ.

v. Cohill, 484 U.S. 343, 350 n. 7 (1988). The Court will follow the general rule here. Counts 3

through 7 shall be dismissed without prejudice.

                                            Disposition

        IT IS ORDERED that the Complaint (Doc. 1) is DISMISSED without prejudice.

COUNTS 1 and 2 are DISMISSED without prejudice for failure to state a claim upon which relief

may be granted, and COUNTS 3, 4, 5, 6, and 7 are DISMISSED without prejudice because the

Court declines to exercise supplemental jurisdiction over these claims pursuant to 28 U.S.C.

§ 1367(c)(2), (3). This Order does not preclude Plaintiff from pursuing Counts 3 through 7 in

Illinois state court.

        If he wishes to re-plead any of the claims in this case, Plaintiff is GRANTED leave to file

a “First Amended Complaint” on or before August 26, 2020. Should Plaintiff fail to file his First

Amended Complaint within the allotted time or consistent with the instructions in this Order, the

entire case shall be dismissed with prejudice for failure to comply with a court order and/or for

failure to prosecute his claims. FED. R. CIV. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d

1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

The dismissal shall also count as a “strike” within the meaning of 28 U.S.C. § 1915(g).

        If he does choose to proceed, it is strongly recommended that Plaintiff use the civil rights



                                                  5
  Case 3:20-cv-00185-JPG Document 8 Filed 07/29/20 Page 6 of 6 Page ID #24




complaint form designed for use in this District. He should label the form, “First Amended

Complaint,” and he should use the case number for this action (No. 20-cv-00185-JPG). To enable

Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff a blank civil

rights complaint form.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the First Amended Complaint must stand on its own without reference

to any previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider along

with it. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 7/29/2020
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 6
